RAY, Judge,
concurring specially.
On reconsideration I find it necessary to write separately because, although I agree that the trial court’s order granting summary judgment must be reversed, I do so for a different reason than that expressed by the majority.5
Specifically, I disagree with Division 2 of Presiding Judge Miller’s opinion holding that a question of fact exists as to whether the Defendants’ actions in delaying necessary treatment constituted emergency medical care under OCGA § 51-1-29.5 (c).
In the present case, while the Defendants provided some care to Mr. Dailey upon his arrival to the Spalding Regional Hospital emergency department, it was their alleged lack of emergent care — namely, their delay in timely transferring him to a hand surgeon — that led to this suit. The Daileys argue, and Presiding Judge Miller’s opinion agrees, that a question of fact remains as to whether OCGA § 51-1-29.5 applies in the present case and whether the Defendants’ efforts to secure Mr. Dailey’s transfer to another hospital with an available hand surgeon constituted the “provision of emergency medical care.” Because I believe that the record shows that Mr. Dailey’s injury continued to be an emergency until he received surgery at Piedmont Hospital, I disagree.
*387When considering the meaning of a statute, we apply the following analysis:
First, courts should construe a statute to give sensible and intelligent effect to all of its provisions and should refrain, whenever possible, from construing the statute in a way that renders any part of it meaningless. Second, a court’s duty is to reconcile, if possible, any potential conflicts between different sections of the same statute, so as to make them consistent and harmonious. Third, in construing language in any one part of a statute, a court should consider the entire scheme of the statute and attempt to gather the legislative intent from the statute as a whole.6
With these principles in mind, we note that OCGA § 51-1-29.5imposes a heightened burden of proof and lower standard of care only for health care liability claims arising from the provision of “emergency medical care.”7 Subsection (a) (5) of the statute defines “[e]mergency medical care” as
bona fide emergency services provided after the onset of a medical or traumatic condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in placing the patient’s health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. The term does not include medical care or treatment that occurs after the patient is stabilized and is capable of receiving medical treatment as a nonemergency patient or care that is unrelated to the original medical emergency.
The plain language of this statute indicates that services provided by the Defendants were to be deemed “emergency medical care” until such time that Mr. Dailey was stabilized, and the absence of such services would not place his health or the proper functioning of his hand in serious jeopardy. The record shows that Mr. Dailey’s injury was not stabilized by the medical care he received at Spalding *388Regional Hospital, and that his injury continued to require emergency care that could only be provided by timely transferring him to another hospital. Specifically, he required surgery as soon as possible in order “to minimize the degree of secondary injury to the soft tissues” in his hand.
Further, “it is elementary that in all interpretations of statutes, the courts shall look diligently for the intention of the legislature [, and such intent shall be] determined from a consideration of the entire statute.”8 It is clear from a consideration of subsection (a) of the emergency medical care statute, OCGA § 51-1-29.5, that the legislature anticipated that a “[h]ealth care liability claim” arising out of the provision of emergency medical care in a hospital emergency department could include a claim against a health care provider or physician for departures from accepted standards of “professional or administrative services directly related to health care, which departure from standards proximately results in injury to or death of a claimant.”9 Defendants’ efforts to locate an available hand surgeon and coordinate a timely transfer of Mr. Dailey so that he might receive emergency surgery are certainly administrative services that fall under the category of “emergency medical care.”
I concur in the judgment reversing the trial court’s grant of summary judgment, however, because I believe that there exists a question of fact as to whether the claimants have demonstrated by clear and convincing evidence that the Defendants’ actions in locating and transferring Mr. Dailey to a hospital with an available hand surgeon constituted gross negligence under OCGA § 51-1-29.5 (c).10 The record shows that Dr. Abdul-Samed concluded that Mr. Dailey needed hand surgery and that such a surgeon was not available at Spalding Hospital by 1:30 a.m., but that Mr. Dailey was not transferred to Piedmont Hospital until after 9:43 a.m. Although Dr. *389Abdul-Samed instructed her staff to make calls to other hospitals to initiate transfer requests, the majority correctly notes that there is conflicting evidence in the record as to what efforts were made to locate available hand surgeons in nearby hospitals, particularly the Medical Center of Central Georgia. Further, the record contains little evidence to explain the significant delay in transferring Mr. Dailey to Piedmont Hospital. Accordingly, I concur in the majority’s opinion in judgment only.
Decided November 28, 2012
Reconsideration denied December 14, 2012
Reynolds, Horne & Survant, W. Carl Reynolds, Bradley J. Survant, for appellants.
Carlock, Copeland & Stair, Eric J. Frisch, for appellees.

 The majority opinion thus decides only the issues in this case and may not be cited as binding precedent pursuant to Court of Appeals Rule 33 (a).


 (Citation omitted.) Fulton County v. Colon, 316 Ga. App. 883, 887 (2) (730 SE2d 599) (2012).


 OCGA § 51-1-29.5 (c).


 (Citation and punctuation omitted.) Dept. of Human Resources v. Hutchinson, 217 Ga. App. 70, 72 (1) (456 SE2d 642) (1995).


 Specifically, OCGA § 51-1-29.5 (a) (9) provides:
“Health care liability claim” means a cause of action against a health care provider or physician for treatment, lack of treatment, or other claimed departure from accepted standards of medical care, health care, or safety or professional or administrative services directly related to health care, which departure from standards proximately results in injury to or death of a claimant.
The statute then defines “[professional or administrative services” as “those duties or services that a physician or health care provider is required to provide as a condition of maintaining the physician’s or health care provider’s license, accreditation status, or certification to participate in state or federal health care programs.” OCGA § 51-1-29.5 (a) (18).


 Gross negligence has been defined as “equivalent to the failure to exercise even a slight degree of care, or lack of diligence that even careless men are accustomed to exercise.” Johnson v. Omondi, 318 Ga. App. 787, 791 (736 SE2d 129) (2012).